Citation Nr: 1225882	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for traumatic arthritis of the left knee.

2.  Entitlement to an evaluation higher than 10 percent for traumatic arthritis of the right knee.

3.  Entitlement to an evaluation higher than 10 percent for left knee laxity (previously strain).

4.  Entitlement to an evaluation higher than 10 percent for right knee laxity (previously strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to ratings higher than 10 percent each for bilateral knee arthritis, and 10 percent ratings each for bilateral knee laxity (previously strain).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted a statement in October 2009 that the Veteran contends that his knee disabilities are worse, as reported on a May 2009 statement associated with his VA Form 9.  Specifically the Veteran reported that his knees had deteriorated and that the wearing of the tissue between the joints had minimized the cushion between the knees and thus, increased the amount of pain.  

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

As the record shows that the Veteran's bilateral knee disabilities have potentially worsened since the last VA examination in January 2009, another examination is warranted to determine the present severity of the knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA orthopedic examination to determine the present severity of the bilateral knee arthritis and laxity.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected knee disabilities.  The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of either knee joint.  The examiner also should address whether there is any additional limitation after repetitive use of either knee joint due to fatigability, weakness, or pain.  (A goniometer should be used to assess range of motion, if possible.)  

In addition, the examiner should state the effect the Veteran's service-connected knee disabilities have on the Veteran's employment and daily life, to include whether the Veteran is rendered unemployable due to his service-connected knee disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

